SCHWARTZ, Chief Judge.
Conditioned on compliance with the stipulation in open court that the sums in question will be disbursed by the appellees to the appellant Anzac Contractors upon the tender of a section 713.20(5), Florida Statutes (2000), release, thus satisfying the condition precedent to Anzac’s entitlement under the parties’ agreement, as explained in Team Land Development, Inc. v. Anzac Contractors, Inc., 811 So.2d 698 (Fla. 3d DCA 2002), the judgment under review, which was entered in full conformance with that decision, is affirmed.